Citation Nr: 1201203	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left groin injury.

2.  Entitlement to service connection for deformity of the right little finger.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of injury to right arm.

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of injury to left arm.

6.  Entitlement to an initial disability rating in excess of 50 percent for service-connected organic brain syndrome with headaches, status post cerebral contusion. 

7.  Entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative arthritis, lumbar spine.

8.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis, cervical spine, prior to September 29, 2010; and in excess of 30 percent thereafter.  

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right knee.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, left knee.

11.  Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for organic brain syndrome with headaches, status post cerebral contusion.

12.  Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for degenerative arthritis, lumbar spine.

13.  Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for degenerative arthritis, cervical spine.

14.  Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for degenerative joint disease, right knee.

15.  Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for degenerative joint disease, left knee.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


`WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1975 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that the rating decision issued in April 2008, in part, granted service connection for organic brain syndrome, degenerative arthritis of the lumbar spine and cervical spine, and degenerative joint disease of the bilateral knees and assigned disability ratings for these now service-connected disabilities and an effective date of July 7, 2006.  The Veteran has disagreed with the initially assigned disability ratings for these now service-connected disabilities as well as the effective date assigned, and those are the issues presently before the Board on appeal, as well as the denial of service connection for five other claimed disorders.

Furthermore, the Board notes that, in an October 2010 rating decision, the RO granted an increased disability rating to 30 percent for service-connected degenerative arthritis of the cervical spine effective September 29, 2010.  Consequently, the issue has been restated to show the staging of this disability rating that is still on appeal as that did not constitute a full grant of the benefit sought.  

Also, the Board notes that it has recharacterized the issues of service connection for deformity of the right little finger and schizophrenia as shown above because the Board finds that there was no prior final decision on these claims because the Veteran submitted new and material evidence within one year of the January 2006 rating decision that relates back to that decision.  Thus, the January 2006 decision was not final as to these claims, and they remain subject to adjudication on the merits.  See 38 C.F.R. § 3.156(b).  

Finally, the Board acknowledges that the Veteran and the record raise the issue of whether he is entitled to a TDIU.  Accordingly, this issue is in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues numbered 1, 2, 3, 6, 7, 8, 9, 10 and 16, as well as the merit of issues numbered 4 and 5, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for residuals of an injury to right arm and an injury to left arm in a January 2006 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  New evidence submitted subsequent to January 2006 in support of the Veteran's claims for service connection for residuals of an injury to right arm and an injury to left arm raises a reasonable possibility of substantiating the claim for service connection for these disabilities.  
3.  A claim for service connection for residuals of a head injury was previously denied in rating decisions issued in August 2000 and August 2002.  The Veteran did not file a Notice of Disagreement or new and material evidence within one year of those decisions, and they are final.

4.  A claim to reopen for service connection for residuals of a head injury was last denied in an October 2004 RO rating decision.  The Veteran neither filed new and material evidence within one year of this rating decision nor a timely substantive appeal within one year of this rating decision or within 60 days of the issuance of the Statement of the Case in August 2005.  Consequently, the October 2004 rating decision is final.

5.  The Veteran's application to reopen his claim of entitlement to service connection for residuals of a head injury was received by VA on July 7, 2006.

6.  In a rating decision dated in April 2008, the RO granted service connection for organic brain syndrome with headaches, status post cerebral contusion, effective July 7, 2006, the date of receipt of the application to reopen the service connection claim.

7.  The Veteran has not alleged that any prior rating decision denying service connection for residuals of a head injury contains clear and unmistakable error.

8.  The Veteran's claims for service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, degenerative joint disease of the right knee and degenerative joint disease of the left knee were previously denied in rating decisions issued in June 1987, August 2000 and August 2002.  The Veteran did not submit any Notices of Disagreement or new and material evidence relating to these claims within one year of these rating decisions.  They are, therefore, final.

9.  On March 9, 2004, VA received a claim to reopen the claims for service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, degenerative joint disease of the right knee and degenerative joint disease of the left knee.

10.  In a January 2006 rating decision, the RO denied reopening the claims for service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, degenerative joint disease of the right knee and degenerative joint disease of the left knee.

11.  In July 2006, the Veteran submitted new and material evidence relating to these claims, and, therefore, the January 2006 rating decision was not final at the time that service connection was granted in April 2008.


CONCLUSIONS OF LAW

1.  The January 2006 RO rating decision that denied service connection for residuals of an injury to right arm and an injury to left arm is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claims for service connection for residuals of an injury to right arm and an injury to left arm are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for an effective date earlier than July 7, 2006, for service connection for organic brain syndrome with headaches, status post cerebral contusion, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).

4.  The criteria for an effective date of March 9, 2004, but no earlier, for service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).
5.  The criteria for an effective date of March 9, 2004, but no earlier, for service connection for degenerative arthritis of the cervical spine are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).

6.  The criteria for an effective date of March 9, 2004, but no earlier, for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).

7.  The criteria for an effective date of March 9, 2004, but no earlier, for service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen for Service Connection for Residuals
Of Injuries to the Right and Left Arms

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this decision, the Board grants reopening of the claims for service connection for residuals of injuries to the right and left arms and remands the merits of the claims for further development.  As such, this award represents a complete grant of the initial benefit sought on appeal (that is, the reopening of the claims).  Thus, the Board finds that no discussion of VA's duty to notify and assist is necessary.

Analysis

The Veteran's claims for service connection for residuals of injuries to the right and left arms were last denied by the RO in a rating decision issued in January 2006.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision as to the denial of these claims.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, January 2006 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that the "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a) , does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen). 

In Shade, the Court held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. & McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's claims were previously denied because the evidence failed to establish that there was any incurrence of an injury or other chronic problem in service or since service.  Consequently, for any new evidence to be material, it must relate to any of these previously unestablished facts.
The Board notes that, although the Veteran has claimed injuries to his arms, at his hearing in September 2011 he testified that he actually means his shoulders.  He also testified that the injuries he claims were incurred as a result of a motor vehicle accident in July 1979 when he was in service in Germany and they included his shoulder, elbow, and hand.  Consequently, the Board will consider that his shoulders are included as part of his claims for service connection for injuries to the arms.  The Board finds, however, that the hand is not part of the arm and, thus, is not associated with his claims presently on appeal.

New evidence not previously considered by the RO includes the Veteran's statements and testimony, VA treatment records from August 2003 to January 2011, statement dated in April 2006 from one of the Veteran's treating VA physicians, Social Security Administration records received in January 2011, and three lay statements received in September 2011.  The Board finds that the VA treating physician's April 2006 statement is not material as it fails to actually state that the Veteran has any problems with his arms (including his shoulders).  Furthermore, the Board finds that lay statements received in September 2011 are not material as they also fail to address any conditions relating to the arms (including the shoulders).  

The Board finds, however, that the VA treatment records show that the Veteran has complained of numbness and tingling involving his elbows down to his hands, although there is no objective diagnosis of the cause of his complaints as he has failed to show for neurological work up.  These records also show that the Veteran has complained of pain in his shoulders, which complaints have often been included with complaints of pain in his overall body including in joints such as his knees, hips, back and neck.  X-rays taken of the shoulders in January 2008 were normal.  His multiple joint pain complaints have been assessed as polyarthralgias.  As these treatment records show some complaints of symptoms relating to the arms and shoulders, the Board finds that these treatment records are sufficient to at least raise a reasonable possibility of substantiating that the Veteran has a current disability relating to either one or both of his arms (including his shoulders) such that this evidence is material to the Veteran's claims.

Furthermore, the Board finds the Veteran's testimony at the September 2011 VA examination, when considered with the remaining evidence of record, to be sufficient to raise the possibility of substantiating the either one or both of the Veteran's claims for service connection for right and left arm injuries.  At the hearing, the Veteran actually testified that he injured his shoulder in the July 1979 motor vehicle accident he was involved in.  He stated that he woke up with his arm in a sling and was told something happened to his "rotor" cuff (presumably the Veteran meant the rotator cuff).  He reported that he continues to have a lot of pain in his shoulder and that he cannot raise his hand up sometimes because of it.  He related that he was told that he has some sort of problem with his rotator cuff.  The Board notes that the service treatment records subsequent to the July 1979 motor vehicle accident demonstrate that the Veteran complained of shoulder pain but no specific diagnosis is shown.  

Considering the Veteran's testimony with the medical evidence of a possible current disability and the evidence in the service treatment records of in-service complaints of shoulder pain after the motor vehicle accident, the Board finds that the evidence raises VA's duty to obtain a medical examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Board finds that this new evidence is material to reopen the Veteran's claims for service connection for injuries to the bilateral arms.  See Shade, supra.

Accordingly, the Board finds that the evidence received subsequent to January 2006 is new and material and serves to reopen the claims for service connection for residuals of injuries to the right and left arms.  However, the Board cannot, at this point, adjudicate the reopened claims, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claims.  This is detailed in the REMAND below.  

II.  Earlier Effective Date Claims

In the April 2008 rating decision on appeal, service connection was awarded effective July 7, 2006, for organic brain syndrome with headaches, status post cerebral contusion; degenerative arthritis, lumbar spine; degenerative arthritis, cervical spine; degenerative joint disease, right knee; and degenerative joint disease, left knee.  The Veteran is seeking an effective date earlier than July 7, 2006, for the award of service connection for these disabilities.

The Veteran's earlier effective date claims arise from his disagreement with the assignment of effective dates following the grant of service connection for his now service-connected disabilities.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Board notes that the RO selected July 7, 2006, as the effective date of the award of service connection on the basis that this was the date it received the Veteran's most recent claims to reopen for service connection for these disability.  Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a).  See also, Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003) (the United States Court of Appeals for the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a).  If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c).  

A Notice of Disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.   38 C.F.R. § 20.201.  Hearing testimony before the RO, when reduced to writing, can constitute a Notice of Disagreement.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

Thus, in considering the Veteran's claims for an earlier effective date, the Board must consider whether there were any prior claims for service connection, including claims to reopen prior final denials of service connection for the claimed conditions, or whether any statements received can be considered Notice of Disagreements such that there was no final prior decision.  The Board's inquiry, however, does not end there.  It must also consider whether the Veteran submitted new and material evidence within one year of any prior decision such that it is considered to have been filed in connection with a prior claim.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Buie v. Shinseki, 24 Vet. App. at 252, citing Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  This includes whether there was any evidence in VA's constructive possession, such as VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Organic Brain Syndrome with Headaches, Status Post Cerebral Contusion

The record demonstrates that the Veteran filed an initial claim for service connection for head injuries in a statement received by VA in October 1997.  Service connection for residuals of a head injury was initially denied in a rating decision issued in August 2000 on the basis that the claim was not well grounded.  In January 2001, the RO received the Veteran's statement that he "would like have my case of VA Benefits reopen."  In July 2002, the VA received the Veteran's statement requesting to know the status of his claim.  He indicated he had been residing in the Washington, DC area, was homeless, and had moved around from shelter to shelter since 2001.  He requested that his claim be completed.  In August 2002, the RO issued a rating decision continuing the denial of service connection for residuals of a head injury.  
In March 2004, the Veteran submitted a statement relating to his claimed head injury in service.  This statement was taken as a claim to reopen, and the Veteran was sent a notice letter in May 2004.  By rating decision issued in October 2004, the RO denied reopening the Veteran's claim for service connection for residuals of a head injury on the basis that the evidence submitted was not new and material.  The Veteran submitted a Notice of Disagreement as to that rating decision in January 2005.  A Statement of the Case was issued in August 2005.  The Veteran did not file a VA Form 9 or other statement that could be construed as a substantive appeal to perfect his appeal to the Board.  Thus, his appeal is considered to have been abandoned.

By statement received by the RO on July 7, 2006, the Veteran stated that he "would like to reopen my case."  The RO construed this statement as a claim to reopen for service connection for residuals of a head injury.  By rating decision issued in April 2008, service connection was granted for organic brain syndrome with headaches, status post cerebral contusion.  The effective date assigned for the grant of service connection was July 7, 2006, the date the Veteran's most recent claim to reopen was received by VA.

After considering all the statements submitted by the Veteran within one year of each rating decision issued, the Board finds that none of these statements constitute Notices of Disagreement as they fail to either express dissatisfaction or disagreement with the prior rating decision or a desire to contest the result.  Rather, the Veteran's statements merely request that VA "reopen" his claim for VA benefits.  Thus, the Board finds that the RO appropriately acted upon each statement by treating them as claims to reopen the previously denied claim for service connection for residuals of a head injury.  Consequently, as no Notices of Disagreement were submitted as to any of these prior rating decisions, the Board finds that the rating decisions issued in August 2000 and August 2002 are final.  38 U.S.C.A. § 7105(c).  Furthermore, the Board finds the rating decision issued in October 2004 is final also because, although the Veteran initiated an appeal by filing a Notice of Disagreement within one year, he failed to perfect that appeal by filing a substantive appeal within one year of the rating decision or within 60 days of the issuance of the Statement of the Case (i.e., by October 2005).  38 U.S.C.A. § 7105(d)(3).

Moreover, the Board finds that none of the statements submitted within one year of the prior rating decisions constitute new and material evidence that may be considered to have been filed in connection with a prior claim.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); Buie, supra.  These statements merely request that the Veteran's claim for VA benefits be reopened.  They do not provide any substantive statements relating to the Veteran's claim.  

Furthermore, the Board has considered the VA treatment records available and finds that none of them demonstrate within one year of any of the rating decisions issued prior to the claim to reopen received on July 7, 2006, that the Veteran had an organic brain injury incurred in service.  Rather, the overwhelming evidence shows the Veteran was treated for schizoaffective disorder.  There is no indication in the treatment records that this condition was thought to be the result of a head injury in service.  Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive possession within one year of any prior rating decision that would affect the finality of any of these rating decisions.  See 38 C.F.R. § 3.156(b); Buie, supra.

Finally, the Board notes that the Veteran has not alleged that there was clear and unmistakable error in any of the prior decisions issued that may affect their finality.  Thus, this is also not a basis for establishing an earlier effective date.  See 38 C.F.R. § 3.105(a)

In conclusion, the Board finds that the Veteran's claim was previously denied in multiple prior final rating decisions as he failed to either initiate an appeal by filing a Notice of Disagreement or he failed to perfect an appeal by filing a substantive appeal.  Furthermore, the Board finds that neither the Veteran's statements submitted within one year of any prior rating decision nor any VA treatment records dated within one year of any prior rating decision constitute new and material evidence such that they may be considered to have been filed in connection with a prior claim under 38 C.F.R. § 3.156(b).  Consequently, the Board finds that the prior rating decisions issued by the RO in August 2000, August 2002, and October 2004 are final and that the July 7, 2006, statement was appropriately considered to be a claim to reopen for service connection for residuals of a head injury.  As July 7, 2006, is the date of receipt of the most recent claim to reopen for service connection for residuals for a head injury, assignment of that date as the effective date for the grant of service connection for organic brain syndrome with headaches, status post cerebral contusion, is legally correct.  For these reasons, the Board finds that an effective earlier than July 7, 2006, is not warranted.

Degenerative Arthritis, Lumbar Spine; Degenerative Arthritis, Cervical Spine; Degenerative Joint Disease, Right Knee; and Degenerative Joint Disease, Left Knee

The record demonstrates that the Veteran filed an initial claim for service connection for injuries to his back, neck and both knees in an application received by VA in May 1987.  The Veteran was notified in July 1987 that his claims were denied.  By application filed in June 1988, the Veteran again sought service connection for injuries to his back, neck and knees.  By letter dated in August 1988, the Veteran was advised that his claim was denied unless he submitted new and material evidence within one year of his claim, which he did not.  In October 1997, the RO received the Veteran's claim to reopen for service connection for injuries to his back, neck and knees.  In a rating decision issued in August 2000, the RO denied reopening the Veteran's claims finding no new and material evidence had been submitted.  In January 2001, the RO received the Veteran's statement that he "would like have my case of VA Benefits reopen."  In July 2002, the VA received the Veteran's statement requesting to know the status of his claim.  He indicated he had been residing in the Washington, DC area, was homeless, and had moved around from shelter to shelter since 2001.  He requested that his claim be completed.  In August 2002, the RO sent the Veteran the correspondence and requests from 2001 in the claims file.  In addition, the RO issued a rating decision continuing the denial of the Veteran's request to reopen the claims of service connection for his back, neck and knees.

In August 2003, via his representative, the Veteran submitted a statement claiming there was clear and unmistakable error (CUE) under 38 C.F.R. § 3.105(a) on the part of the RO in the June 1987 rating decision that originally denied service connection for injuries to the Veteran's back, neck and knees.  By rating decision issued in October 2003, the Veteran's CUE claim was denied by the RO.  In February 2004, the Veteran submitted a Notice of Disagreement with the October 2003 rating decision.  The RO issued a Statement of the Case in April 2004, but the Veteran did not file a VA Form 9 or other statement constituting a substantive appeal.  Consequently, although the Veteran initiated an appeal by filing a timely Notice of Disagreement, he failed to perfect his appeal by filing a substantive appeal within one year of the October 2003 rating decision or within 60 days of the issuance of the April 2004 Statement of the Case, and the October 2003 rating decision is final.  

In April 2004, the Veteran submitted a statement in which he discusses the injury to his head in a motor vehicle accident in service while in Germany but also states that his back keeps him from holding a job more than a month and that he still has knee problems.  No action was taken on this statement with regard to the Veteran's claims relating to his back, neck and knees.  In January 2005, the RO received a statement from the Veteran in which he disagreed with an October 2004 rating decision that denied reopening a claim for service connection for residuals of a head injury but in which he also referred to injuries to his back, neck and knees in service.  The RO accepted the January 2005 statement as a claim to reopen the claims for service connection for injuries to the back, neck and knees.  In a rating decision issued in January 2006, the RO again denied reopening these claims for service connection on the basis that new and material evidence had not been submitted.

By statement received by the RO on July 7, 2006, the Veteran stated that he "would like to reopen my case."  With this statement, the Veteran submitted a letter from his treating VA physician dated in April 2006 in which he states that the Veteran is being treated for neck, lower back, and bilateral knee pain.  This physician relates that the Veteran fell off of a tank, was involved in a car accident, and had a wooden locker fall on his head while in the military.  He opined that it is more likely than not that the Veteran's conditions originated while he was in the Army.

The RO construed the Veteran's July 2006 statement as a claim to reopen the claims for service connection for injuries to the back, neck and knees.  After further development, the RO reopened the Veteran's claims and, by rating decision issued in April 2008, granted service connection for degenerative arthritis, lumbar spine; degenerative arthritis, cervical spine; degenerative joint disease, right knee; and degenerative joint disease, left knee.  The effective date assigned for the grant of service connection was July 7, 2006, the date the RO says it received the Veteran's claim to reopen.

Initially, the Board finds that the July 7, 2006, effective date assigned by the RO is not the appropriate effective date for the grant of service connection for these disabilities.  The Veteran submitted new and material evidence with his July 2006 statement, to wit, the April 2006 VA treating physician's statement and opinion.  Thus, this new and material relates back to the January 2006 rating decision .  Having been filed with the RO within one year of the prior January 2006 rating decision, this evidence is considered to have been filed in connection with that claim.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Consequently, the Board finds that the July 2006 submission of new and material evidence held open the January 2006 rating decision such that it did not become final and that the April 2008 rating decision that granted service connection for the Veteran's back, neck and bilateral knee disabilities is actually a readjudication of the Veteran's claim that initiated the issuance of the January 2006 rating decision.

Having found that July 7, 2006, is not the appropriate effective date for the grant of service connection for the Veteran's back, neck and bilateral knee disabilities, the Board must now determine what is the correct effective date.

As previously discussed, the Veteran's claims were denied previously in rating decisions issued in June 1987, August 2000 and August 2002.  After considering all the statements submitted by the Veteran within one year of each rating decision issued, the Board finds that none of these statements constitute Notices of Disagreement as they fail to either express dissatisfaction or disagreement with any rating decision or a desire to contest the result.  Rather, the Veteran's statements all request that VA "reopen" his claim for VA benefits.  Thus, the Board finds that the RO appropriately acted upon each statement by treating them as claims to reopen the previously denied claims for service connection.  Consequently, as no Notices of Disagreement were submitted as to any of these prior rating decisions, the Board finds that the rating decisions issued in June 1987, August 2000, and August 2002 are final.  38 U.S.C.A. § 7105(c).  Furthermore, the Board finds that the June 1987 rating decision remains final as, although the Veteran claimed CUE in that decision in August 2003, that claim was denied in an October 2003 rating decision, which is final also because, although the Veteran initiated an appeal by filing a Notice of Disagreement within one year, he failed to perfect that appeal by filing a substantive appeal within one year of the rating decision or within 60 days of the issuance of the Statement of the Case, whichever is later (in this case October 2004).  38 U.S.C.A. § 7105(d)(3).

Moreover, the Board finds that none of the statements submitted within one year of the prior rating decisions constitute new and material evidence that may be considered to have been filed in connection with a prior claim.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); Buie, supra.  These statements merely request that the Veteran's claim for VA benefits be reopened.  They do not provide any substantive statements relating to the Veteran's claims on appeal.   

Furthermore, the Board has considered the VA treatment records available and finds that none of them are new and material.  Although they demonstrate treatment for complaints of back, neck and knee pain, none of the records show that any of the physicians related any of the Veteran's complaints to his military service. Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive possession within one year of any prior rating decision that would affect the finality of any of these rating decisions.  See 38 C.F.R. § 3.156(b); Buie, supra.

Finally, the Board notes that the Veteran has not alleged that there was clear and unmistakable error in any of the prior decisions issued other than the June 1987 rating decision that may affect their finality.  Thus, this is also not a basis for establishing an earlier effective date.  See 38 C.F.R. § 3.105(a).

The Board notes, however, that there are two statements subsequent to the last prior final rating decision issued in August 2002 that may support the assignment of an effective date.  At his hearing, the Veteran's representative argued that the effective date should be the January 2005 statement that the RO stated the January 2006 rating decision was based upon.  The Board notes, however, that the Veteran submitted an earlier statement dated April 5, 2004, which the Board finds provides an even earlier effective date.

In the statement date April 5, 2004, although the Veteran mostly talks about his head injury in service and the residuals he claims are related thereto, he makes the following statements:  (1) "my back keep me from holding a job more than a month 30 days - 60 days;" (2) "I have been working to get my Benefits since 81 when I was discharged I was on drug and medication when I got out of the Army due to all the pain I was in;"  and (3) "I still have knees and mental problems."  

As for the January 2005 statement, the Veteran also referenced mostly his head injury in service as this was a Notice of Disagreement as to the October 2004 rating decision that denied reopening a claim for service connection for residuals of a head injury.  In that statement, however, the Veteran also stated in relation to the motor vehicle accident that "my neck and head was reinjured."  He also stated "To prove my case I'm still being treated for my head seizure and back and leg injury."  

The Board notes that the RO liberally interpreted the January 2005 statement to encompass claims to reopen for service connection for injuries to the back, neck and bilateral knees.  However, by the same token, a liberal reading of the statement dated April 5, 2004, also shows that this statement can be construed as claims to reopen for service connection for these conditions.  Despite this, no action was taken with regard to the April 5, 2004, statement.  Consequently, the Board finds that the April 5, 2004, statement constitutes an unadjudicated claim as to the Veteran's previously denied claims for service connection for injuries to the back, neck and knees.  The Board acknowledges that this statement does not specifically mention the neck, but finds that the Veteran's statements regarding his back could very well encompass the neck.  Furthermore, the Veteran talks about his seeking benefits in general since 1981, which includes service connection for injury to his neck.  Thus, without a clear intent shown otherwise, the Board will liberally construe this statement to include a claim to reopen for service connection for injury to the neck as well as for service connection for injuries to the back and knees.

In establishing the effective date for service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and degenerative joint disease of the bilateral knees, however, the Board notes that April 5, 2004, is not the actual date of receipt of this statement although that is the date the Veteran wrote that it was signed.  On the statement are three time stamps, which are how VA determines when a document is received.  The effective date of a claim is usually the date it is time stamped as having been received by VA.  

In this case, the Board notes that all three time stamps are dated prior to April 5, 2004.  There is a time stamp on the front of the document that appears to indicate receipt was on March 5, 2004; however, this time stamp is very faint and practically unreadable such that the Board is unable to determine whether it is an official VA time stamp.  Thus, it cannot accept this time stamp as a clear indication of the date VA received this statement.  On the back of the document, however, are two time stamps that are very clear.  The earliest time stamp indicates the document was received at the New York RO on March 9, 2004.  The second time stamp indicates that the document was received at the Roanoke, Virginia, RO on April 2, 2004.  Although the Roanoke RO was the Agency of Original Jurisdiction at the time this document was filed, it is clear that the document was actually filed with the New York RO and then transferred to the Roanoke RO later to be associated with the claims file.  In establishing the date of receipt of the document, however, it is not relevant what RO the document is actually filed.  VA simply looks at the earliest date that the document was received at any VA facility.  Consequently, the Board finds that the date of receipt by VA of this statement was March 9, 2004, and that this should be the effective date for the grant of service connection for the Veteran's degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and degenerative joint disease of the bilateral knees.

For the foregoing reasons, the Board finds that an effective date of March 9, 2004, but no earlier, is warranted for the grant of service connection for degenerative arthritis, lumbar spine; degenerative arthritis, cervical spine; degenerative joint disease, right knee; and degenerative joint disease of left knee.  To that extent, the Veteran's appeal is granted.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for residuals of an injury to the right arm is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for service connection for residuals of an injury to the left arm is reopened and, to that extent only, the appeal is granted.

Entitlement to an effective date earlier than July 7, 2006, for the grant of service connection for organic brain syndrome with headaches, status post cerebral contusion, is denied.

Entitlement to an effective date of March 9, 2004, but no earlier, for the grant of service connection for degenerative arthritis, lumbar spine, is granted.

Entitlement to an effective date of March 9, 2004, but no earlier, for the grant of service connection for degenerative arthritis, cervical spine, is granted.

Entitlement to an effective date of March 9, 2004, but no earlier, for the grant of service connection for degenerative joint disease, right knee, is granted.

Entitlement to an effective date March 9, 2004, but no earlier, for the grant of service connection for degenerative joint disease, left knee, is granted.

REMAND

The Board finds that remand is warranted for additional development of the Veteran's claims for service connection a left groin injury, deformity of the right little finger, and an acquired psychiatric disorder (claimed as schizophrenia), to include the merits of the claims for service connection for injuries to the right and left arms.  Remand is also warranted for additional development  of the Veteran's claims for increased disability ratings for his service-connected disabilities of organic brain syndrome with headaches, status post cerebral contusion; degenerative arthritis, lumbar spine; degenerative arthritis, cervical spine; degenerative joint disease, right knee; and degenerative joint disease, left knee, as well as his claim for a TDIU.

Essentially the Board finds that all of these claims should be remanded for VA examinations with appropriate opinions as indicated.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As it is necessary to remand this case for examinations, the Board also finds that further efforts must be made to obtain possibly relevant evidence, as detailed below.

Left Groin Injury 

The Veteran has stated that he injured his left groin while in service in 1979 when he slipped while standing atop a tank and landed straddling the tie bar.  At the Board hearing in September 2011, the Veteran stated that he currently has problems with pain in his groin as well as a "collapsed vein" due to this injury that has caused him impotence and sexual problems.  The Board notes that VA treatment records demonstrate the Veteran has been diagnosed to have bilateral varicoceles by sonogram (see January 2001 Urology note), a history of sexual dysfunction with sterility (see October 2000 PCC note), infertility (see July 2004 Urology note), and more recently complaints of left testicular plain rule out chronic epididimitis (see June 2009 Urology note).  The Veteran has consistently reported to his physicians the injury he related at the Board hearing that he claims was sustained in service.  

Consequently, the Board finds that a VA urology examination is warranted to obtain a current diagnosis of any problems the Veteran may currently have involving his scrotum or testes and for a medical nexus opinion as to whether any current disorder is due to the in-service trauma as related by the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006) (holding that a veteran is competent to testify to any medical symptoms he may have suffered in service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible"); accord Bucahan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a veteran's lay v," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  
Deformity of the Right Little Finger

The Veteran testified at the Board hearing that he injured this finger in the 1979 motor vehicle accident and that he has continued to have pain in it ever since.  However, VA treatment records from May 2006 demonstrate that the Veteran was seen in the emergency room at VA Medical Center in New York, New York, with complaints that he slipped and fell and hurt his right hand April 22, 2006.  He reported that he went to a private hospital where an X-ray was taken and he was told there was "a fracture on the dorsolateral aspect of the right hand along the 5th finger."  He stated a soft removable cast with a bandage was applied.  (The Board notes that these private treatment records are not associated with the claims file.) The Veteran came into the VA emergency room complaining of persistent pain in said area.  X-rays of the right hand showed findings consistent with an old fifth right metacarpal fracture with angulation, but no definite evidence of acute fractures.  

Given the Veteran's report of injury during the 1979 motor vehicle accident in service (although the service treatment records are silent for treatment relating to an injury to the right little finger) and a continuity of symptoms since service, the Board finds that a VA examination is warranted to determine what problem, if any, the Veteran has relating to his right little finger and to obtain a medical nexus opinion as to whether it is related to the reported in-service injury or to some intercurrent event such as the injury reported in the May 2006 VA treatment records.

Acquired Psychiatric Disorder (Claimed as Schizophrenia)

The Veteran testified at the recent hearing that he was first diagnosed to have schizophrenia in 1981 at the VA Medical Center in New York, New York.  He stated that he thought he had a seizure that he did not understand, he became depressed, began to hear voices in his head and became suicidal.  He stated he was treated in a number of medical clinics with medications for these symptoms.  The earliest VA medical records in the claims file are from December 1999 through January 2000, but these records do not show any treatment for or a diagnosis of any psychiatric disorder.  As the Veteran has reported earlier mental health treatment at a VA medical facility, efforts should be undertaken to obtain any available treatment records from that time period.  

VA treatment records essentially show that the Veteran has been diagnosed to have a schizoaffective disorder since 2001.  The Veteran submitted a statement dated in April 2006 from his treating VA psychiatrist in which the psychiatrist opines that it is more likely than not that this condition originated when the Veteran was in the Army.  The VA psychiatrist does not, however, provide a rational for this opinion and, thus, it lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

The Board notes, however, that the service treatment records at the end of the Veteran's service raise some issue as to whether he may have been suffering the onset of some type of mental disorder.  The service treatment records do not show any psychiatric problems prior to the motor vehicle accident in July 1979.  Thereafter, there are some questionable notations in the records.  First, the Veteran is seen with multiple complaints of relating to his neck, shoulders and back although no actual problems are identify except for muscle pain related to the motor vehicle accident.  Second, a July 1980 treatment note indicates the Veteran had had frequent sick calls within the last several days (complaining of a stomach cramps/abdominal pain, dizziness, hot and cold chills, vomiting).  Although the assessment was mild flu symptoms, "heavy malingering" was noted.  Thirdly, an October 1980 note indicates that the Veteran was "verbose" with "almost nonlogical accounting."  He was noted to be slouched in a chair despite complaints of back pain, a pathetic historian, and a babbler.  Finally, the Board notes that the Veteran was discharged under Chapter 14 (misconduct).  As a part of his separation examination conducted in October 1980, a mental status evaluation was conducted and was reported to be essentially normal.  However, the Veteran's mental status was reevaluated in April 1981 shortly before his discharge.  The report of that evaluation notes that his behavior was passive and, although he was full alert, he was only partially oriented.  Furthermore, his mood or affect was noted to be flat.  The Board notes that this evaluation was conducted only to determine the Veteran's capacity to understand and participate in the misconduct discharge proceedings he was involved in at that time rather than for diagnostic purposes.  However, the findings of deficiencies in several areas is concerning.  

The Board notes that the Veteran's personnel records are not associated with the claims file nor is there any other evidence to show the reasons behind the Veteran's Chapter 14 misconduct discharge.  Thus, on remand, those records should be obtained as they may shed some light on what was happening at that time, including possibly demonstrating a change in the Veteran's behavior.

In addition, the Board finds that the above evidence is sufficient to require that VA obtain a VA mental disorders examination to obtain a diagnosis of any acquired psychiatric disorder the Veteran currently has (excluding organic brain syndrome as service connection has already been established for this disability) and a medical nexus opinion as to whether the Veteran's current psychiatric disorder had its onset in service or is otherwise related to service.  The examiner should also be requested to identify what symptoms the Veteran has that are related to the diagnosed acquired psychiatric disorder versus the service-connected organic brain syndrome.  If such separation of symptoms is not feasible, the examiner should so state and explain why.

Finally, the Board notes that the definition of "psychoses" in 38 C.F.R. § 3.384 includes schizoaffective disorder.  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychoses are included as presumptive chronic diseases in § 3.309(a).  Consequently, on remand, it must be considered whether there is evidence establishing that the Veteran had a psychosis that manifested to a compensable degree within one year of his discharge from service in April 1981.  
Residuals of Injuries to the Right and Left Arms

The Veteran testified at the recent hearing that his claims for injuries to the arms actually involved the shoulder.  He related that, when he woke up from the motor vehicle accident in 1979, that his arm was in a sling and he was told he had some kind of injury to the rotator cuff.  He testified that this has continued to bother him since that time.  The Board notes, however, that the Veteran never identified which shoulder was injured.

The Board notes that, although there is no diagnosis of any particular arm or shoulder problem in service, clinical notes in the service treatment records after the July 1979 motor vehicle accident do show the Veteran's complaints of shoulder pain.  On separation examination in October 1980, however, no abnormality of the Veteran's upper extremities was noted.  

Finally, the Board notes that VA treatment records show complaints of shoulder pain and of numbness and tingling in the upper extremities involving the hands up to the elbows although no actual pathology has been identified for the Veteran's complaints.  

The Board finds that, based on this evidence, a VA examination is warranted to determined what, if any, current disorder(s) the Veteran may have relating to either or both of his arms (excluding his hands) and/or shoulders and to obtain a medical nexus opinion as to whether any current disorder found is related to any injury incurred in service, specifically from the 1979 motor vehicle accident as reported by the Veteran.

Organic Brain Syndrome with Headaches, Status Post Cerebral Contusion

The Board notes that this disability is currently evaluated as 50 percent disabling under Diagnostic Code 8045-9327.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In the present case, Diagnostic Code 8045 evaluated brain disease due to trauma.  38 C.F.R. § 4.124a.  The RO, however, actually evaluated the Veteran's service-connected organic brain syndrome under Diagnostic Code 9327, which evaluates other organic mental disorders under the General Rating Formula for Mental Disorders.  The RO used this Diagnostic Code presumably because it permitted the Veteran the greater benefit.  This evaluation was accomplished under the regulations in effect at the time of the rating decision issued in April 2008.

The Board notes that, in September 2008, VA issued final rulemaking amending 38 C.F.R. § 4.124a, Diagnostic Code 8045, retitling it to "Residuals of traumatic brain injury (TBI)."  The effective date of this amendment was October 23, 2008.  Pursuant to Fast Letter 08-36, for claims such as this one that were pending at the time the amendment took effect, the RO is to rate the veteran under the old criteria for periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for periods beginning on or after October 23, 2008.  

In the present case, it does not appear that the Veteran's organic brain syndrome that has been attributed to the cerebral contusion (i.e., TBI) he had in service has been evaluated to see if the rating criteria for TBIs effective October 23, 2008, would be more favorable in rating the Veteran than the old criteria.  Prior to doing so, however, the Veteran should be afforded a VA TBI examination to specifically identify what symptoms the Veteran has related to his service-connected organic brain syndrome versus his currently nonservice-connected psychiatric disorder (diagnosed as schizoaffective disorder as seen in the VA treatment records).  Furthermore, an opinion is needed as to the effect that the Veteran's service-connected organic brain syndrome has on his employability (i.e., his ability to follow a substantially gainful occupation).  The examiner should be directed to disregard any occupational impairment resulting from the Veteran's nonservice-connected psychiatric disorder in rendering his or her opinion.

Increased Ratings for Degenerative Arthritis, Lumbar Spine; Degenerative Arthritis, Cervical Spine; Degenerative Joint Disease, Right Knee; and Degenerative Joint Disease, Left Knee; and a TDIU

The Board finds that remand is necessary in order to comply with prior VA examination instructions.  In July 2010, the RO issued an examination request in which it stated that "in regards to the Spine, Joint and Brain and Spinal Cord exams, there is no need to re-examine the Veteran.  We just need a review of the file and an addendum addressing the Veteran's ability to obtain and maintain substantially gainful employment."  

A subsequent note from the VA Medical Center (VAMC) indicates that the Veteran arrived 90 minutes late for his first examination and, when offered the opportunity to stay for his second examination at 12:30, the Veteran became angry, left the facility, and never came back for the second examination.  The report from the VAMC indicates that the Veteran "FAILED TO REPORT" for all examinations, including the Brain and Spinal Cord, Spine, and Joints examinations.  

The VAMC, however, failed to comply with the above-stated instruction in the VA examination request that the Veteran's claims file be reviewed and an addendum addressing his ability to obtain and maintain substantially gainful employment be provided.  As noted in the Introduction portion of this decision, the Veteran and the record raise the issue of whether he is entitled to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds the requested medical opinion is necessary for an adjudication of this claim as the Veteran has claimed he is unemployable because of his back and head injury disabilities.  [In this regard, the Board notes that, although the primary disability used as the basis of the grant of Social Security Administration disability benefits includes his as-of-now nonservice-connected psychiatric disorder (schizophrenia/ schizoaffective disorder), his sevice-connected organic brain syndrome is listed as a secondary diagnosis.]  
The Board finds that the Veteran should be scheduled for new VA examinations to determine the current severity of these disabilities and to obtain medical opinions as to how they affect his ability to obtain and maintain substantially gainful employment.  Although the last VA examinations on these disabilities was only a little over a year ago, the Board believes that new examinations are warranted based upon the Veteran's testimony and that it is necessary for the examiner to interview and examine the Veteran in order to determine his functioning as well as to assess his credibility.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Contact the VAMC in New York, New York, and request it conduct a search for any mental health treatment records for the Veteran from May 1981 to November 1999.  The VAMC should be requested to search its archived records if necessary.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  Obtain the Veteran's medical records from the VA Medical Centers in Washington, DC; Louisville, Kentucky; and Durham, North Carolina from February 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

4.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a complete copy of the Veteran's service personnel records for the period of his active duty.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

5.  Review the service personnel records obtained in compliance with the previous request for the Military Police (MP) report referenced in the DA Form 2173, Statement of Medical Examination and Duty Status, relating to the July 1979 motor vehicle accident the Veteran was involved in that is already part of the service treatment records in the claims file.  If the MP report is not part of the service personnel records, contact the NPRC and request it to search separately filed Uniform Code of Military Justice (UCMJ) records relating to the July 1979 motor vehicle accident to include a copy of the referenced MP report.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

6.  Contact the NPRC and ask it to conduct a search of the inpatient treatment records of the U.S. Army 5th General Hospital for the period of July 30, 1979, to August 3, 1979, for records related to the Veteran's treatment for injuries incurred in a motor vehicle accident on July 30, 1979.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

7.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private medical facility that treated him in April 2006 for an injury to his right hand (reported to VA as "a fracture on the dorsolateral aspect of the right hand along the 5th finger).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

8.  After the above development has been completed and all available evidence has been associated with the claims file, scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Urology examination for claim of injury to left groin - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis of any current condition(s) the Veteran has relating to his scrotum and/or testes.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, specifically whether it is related to the Veteran's report of an injury in 1979 when he slipped while standing atop a tank and landed straddling the tie bar thereby injuring his groin.  In rendering an opinion, the examiner should take into consideration the Veteran's report of an injury in service and a continuity of symptoms since service.  A complete rationale should be provided for all opinion given with a discussion of the relevant evidence of record.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should so state and explain why, including whether additional evidence or testing would assist the examiner in rendering an opinion.

Hand examination for claim of deformity of right little finger - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis of any current condition(s) the Veteran has relating to his right little (5th) finger.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  The examiner should specifically consider whether any current deformity of the right little finger is related to the Veteran's report of an injury in the July 1979 motor vehicle accident or is due to an intercurrent cause, such as the April 2006 right hand injury documented in the VA treatment records in May 2006.  In rendering an opinion, the examiner should take into consideration the Veteran's report of an injury in service and a continuity of symptoms since service.  A complete rationale should be provided for all opinion given with a discussion of the relevant evidence of record.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should so state and explain why, including whether additional evidence or testing would assist the examiner in rendering an opinion.

Mental disorders examination for an acquired psychiatric disorder other than organic brain syndrome - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis any current acquired psychiatric disorders (other than the Veteran's already service-connected organic brain syndrome).  If found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current acquired psychiatric disorder (other than organic brain syndrome) is related to any disease or injury incurred during service.  The examiner is specifically asked to address the notations in the service treatment records discussed above in the body of this remand as well as the Veteran's report of an onset shortly after service with a continuity of symptoms since then.  A complete rationale should be provided for all opinion given with a discussion of the relevant evidence of record.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should so state and explain why, including whether additional evidence or testing would assist the examiner in rendering an opinion.

The examiner should also be requested to identify what symptoms the Veteran has that are related to any diagnosed acquired psychiatric disorder(s) versus those associated with his service-connected organic brain syndrome.  If such separation of the Veteran's symptoms is not feasible, the examiner should so state and provide an rationale as to why.  

The examiner should also assess the Veteran's occupational and social functioning related to his acquired psychiatric disorder(s) other than his service-connected organic brain syndrome and assign an appropriate Global Assessment of Functioning (GAF) score.  In doing so, the examiner should provide an opinion as to whether the Veteran's acquired psychiatric disorder (excluding symptoms of his service-connected organic brain syndrome) causes him to be unable to follow a substantially gainful occupation.

Joints Examination for complaints of injuries to both arms (to include the shoulders but not the hands) -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran residuals of injuries to his upper extremities, to include either or both arms and shoulders.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  Specifically the examiner is requested to consider whether any current disorder found is related to injuries incurred during the July 1979 motor vehicle accident.  In rendering an opinion, the examiner should take into consideration the Veteran's report of an injury in service and a continuity of symptoms since service.  A complete rationale should be provided for all opinion given with a discussion of the relevant evidence of record.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should so state and explain why, including whether additional evidence or testing would assist the examiner in rendering an opinion.

TBI examination in relation to the Veteran's service-connected organic brain syndrome with headaches, status post cerebral contusion - After reviewing the claims file and conducting any necessary testing, the examiner should set forth the symptoms the Veteran has that are related to his service-connected organic brain syndrome.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should also provide an opinion as to whether the Veteran's service-connected organic brain syndrome (not taking into account any nonservice-connected acquired psychiatric disorder he may have) causes him to be unable to follow a substantially gainful occupation.  

Spine examination related to the Veteran's claims for increased disability ratings for his service-connected degenerative arthritis of the lumbar and cervical spines - All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected degenerative arthritis of the lumbar and cervical spines.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of each affected segment of the spine and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse; additional limitation of motion, weakness, incoordination, fatigability or lack of endurance on repetitive testing; and ankylosis.  The examiner should conduct a complete neurologic examination and indicate whether there are objective signs of any neurologic manifestations of the Veteran's service-connected lumbar and cervical spine disabilities (to include radiculopathy into the  upper and lower extremities).  

In addition, the examiner should provide an opinion as to whether the Veteran's service-connected degenerative arthritis of the lumbar and cervical spines (either separately or as a whole) causes him to be unable to follow a substantially gainful occupation.  

Joints examination related to the Veteran's increased disability rating claim for degenerative joint disease of the bilateral knees - All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected degenerative joint disease of the bilateral knees.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of each knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse; additional limitation of motion, weakness, incoordination, fatigability or lack of endurance on repetitive testing; and ankylosis.  

In addition, the examiner should provide an opinion as to whether the Veteran's service-connected degenerative joint disease of the bilateral knees (either separately or as a whole) causes him to be unable to follow a substantially gainful occupation.  

9.  Thereafter, the claims remaining on appeal-entitlement to service connection for residuals of a left groin injury, deformity of the right little finger, an acquired psychiatric disorder, residuals of an injury to the right arm, and residuals of an injury to the left arm; entitlement to increased ratings for the service-connected organic brain syndrome, degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, degenerative joint disease of the right knee, and degenerative joint disease of the left knee; and TDIU should be readjudicated.  In readjudicating these issues, include the following, where applicable:  (1) evaluation of the Veteran's service-connected organic brain syndrome under the rating criteria in effect October 23, 2008 for TBIs; (2) whether presumptive service connection for psychosis (claimed as schizophrenia) is warranted; and (3) whether the Veteran is entitled to a TDIU based upon his service-connected disabilities.  

If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


